DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10 and 12-21 are pending and are allowed.

Terminal Disclaimer
The USPTO has approved, on 10/4/21, the Terminal Disclaimer filed on 10/4/21, with regards to double patenting in view of US application 15798926 and US patent 10401862.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	

	The following is the Examiner's statement of reasons for allowance:
	Iimura discloses autonomous moving device that includes a database that stores information on which objects are necessary to avoid and which are not necessary to avoid. When the autonomous object travels, an object detection unit detects an object on the road by using a sensor; a collation unit collates the detected object on a road surface with an object stored in the database; a determination input unit receives an input of an operator regarding whether or not to avoid the object where there is no data which is the same as or similar to the object in the database as a result of collation which is performed by the collation unit; and an operation generation unit commands the next operation of the moving object, based on the result of collation which is performed by the collation unit and the determination unit.
	Singhal discloses systems of an electrical vehicle and the operations thereof that use object profiles to select autonomous vehicle operations, including acceleration rate, deceleration rate, steering angle, and inter-vehicle spacing.
	Pisipate discloses systems and methods for multi-dimensional object detection. Embodiments disclose receiving image frames, extracting image components in the image frame, identifying line segments in the extracted components, grouping the line segments into groups, based at least in part on one or more similarities between the slope associated with a line segment and the spatial proximity between the line segments, and merging each of the one or more identified line segments in a selected group into a single line segment. Embodiments additionally disclose detecting the 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claim 1. The prior art does generally discuss key elements related to claimed invention, including general object identification and controlling an autonomous vehicle based on the object identifications. However, the claimed invention also recites aspects regarding receiving, by one or more processors, sensor data identifying a plurality of objects; identifying pairs of objects of the plurality of objects; and for each identified pair of objects of the plurality of objects: determining, by the one or more processors, a similarity measure based on one or more factors associated with that identified pair of objects; determining, by the one or more processors, whether the similarity measure meets a predetermined threshold; when the similarity measure is determined to meet the predetermined threshold, clustering, by the one or more processors, the objects of that identified pair of objects to form a cluster; and controlling, by the one or more processors, the vehicle in the autonomous driving mode by responding to each object in the cluster in a same way. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663